                  Case 2:09-bk-26198-BR        Doc 51 Filed 10/29/20 Entered 10/29/20 07:36:48          Desc
                                                Main Document    Page 1 of 4



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Debtor, KENYA RUIZ
                      6

                      7

                      8                        UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10

                     11    IN RE:                                     Case No. 2:09-bk-26198-BR
                     12                                               Chapter 7
                                 RUBEN RUIZ; and
                     13          KENYA RUIZ,                          Related Cases: 2:09-bk-20882-AA; and
                                                                      2:10-bk-14951-VK
                     14                      Debtors.
                     15                                               DEBTOR KENYA RUIZ’S MOTION TO
                                                                      DISGORGE ALL FEES/COSTS PAID
                     16                                               TO ATTORNEY GREGORY L. BOSSE
                     17                                               Hearing Date/Time
                    18                                                TBD (pending reopening)

                     19
                                 TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS:
                    20

                     21          PLEASE TAKE NOTICE that pursuant to 11 USC §§ 327 through 329; the FRBP,

                    22     Rules 2016, 2017, 9011; and the Central District’s Local Rules, Rules 2090-2, 9011-3,
                    23     Bankruptcy Debtor, KENYA RUIZ, by and through her counsel, will and hereby does
                    24
                           move this Court for an order disgorging all fees paid to the Debtor’s prior bankruptcy
                    25
                           attorney, Gregory L. Bosse (SBN 103641), that accrued and were paid to Mr. Bosse
                    26

                    27     during the pendency of the above bankruptcy case.

                    28           Debtor believes that figure to be $24,577.15.

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   1
     (909) 293-8449
                                 DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION TO DISGORGE ATTORNEY FEES AND COSTS
                                                               IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR          Doc 51 Filed 10/29/20 Entered 10/29/20 07:36:48        Desc
                                                  Main Document    Page 2 of 4



                                  In addition to this motion, and under separate cover, Ms. Ruiz will also seek
                      1

                      2    sanctions against Mr. Bosse in an amount of at least $38,318.64 as set forth therein.

                      3                                DATE & TIME OF HEARING
                      4
                                 Hearing as to this Motion will be held before the Hon. B. Russell, United States
                      5
                           Bankruptcy Court, Central District of California, 255 East Temple Street, Los Angeles,
                      6
                           CA 90012. Appearances will be accommodated via ZOOM. However, the appearance, day,
                      7

                      8    and time are all dependent on the reopening of this case currently set for hearing

                      9    November 3, 2020. Debtor/Moving Party will provide notice if reopening occurs.
                    10
                                 This Motion is supported by the statements provided herein, the Memorandum of
                     11
                           Points and Authorities filed concurrently herewith, the Declarations of Adam Dolce and
                     12
                           Kenya Ruiz and all exhibits thereto, along with the corresponding Motion for Sanctions
                     13

                     14    also filed concurrently herewith. This Motion, and the Motion for Sanctions, will be

                     15    further supported by Ms. Ruiz’s Request for Judicial Notice under Federal Rules of
                     16
                           Evidence, Rule 201.
                     17
                                                 STATEMENT OF REASONS IN SUPPORT
                    18                                  LBR 9013-1(c)(3)(B)
                     19
                              1. Debtor hereby incorporates by reference for use herein the Statement of Reasons
                    20
                                 in Support as enumerated and supported in her corresponding Motion for
                     21
                                 Sanctions. The same set of facts justify both motions.
                    22

                    23                                 RELIEF NOW REQUESTED

                    24        2. Ms. Ruiz joins in Mr. Bosse’s Motion to Reopen her bankruptcy case, but only to
                    25
                                 the extent that Mr. Bosse should be subject to disgorgement and sanctions.
                    26
                                 Disgorgement is justified in the amount of $24,577.15, which represents the total
                    27
                                 fees and costs Mr. Bosse was paid during the pendency of Ms. Ruiz’s bankruptcy.
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     (909) 293-8449
                                 DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION TO DISGORGE ATTORNEY FEES AND COSTS
                                                               IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR     Doc 51 Filed 10/29/20 Entered 10/29/20 07:36:48           Desc
                                             Main Document    Page 3 of 4



                           3. Ms. Ruiz also seeks sanctions, attorney fees, and costs as set forth in her
                      1

                      2       corresponding Motion for Sanctions.

                      3                                     BASIS FOR RELIEF
                      4
                           4. As will be set forth in a Memorandum of Points and Authorities, one of the most
                      5
                              basic requirements for bankruptcy counsel is to disclose his compensation, and to
                      6
                              continually disclose any additional payments made, or fee agreements entered
                      7

                      8       into, between himself and the debtors, including payments made by third parties

                      9       for the benefit of debtors.
                    10
                           5. Aside from $3,500, Mr. Bosse disclosed nothing against statutory requirements
                     11
                              “designed to protect the debtor from the debtor’s attorney.” (In re Lewis (1997),
                     12
                              113 F. 3d 1040, 1045). It would be hard to believe this Court would approve a fee
                     13

                     14       agreement with the debtor’s attorney that would snowball into a $167,000+

                     15       judgment. Mr. Bosse knew this and would have known this as experienced
                     16
                              bankruptcy counsel (he’s been admitted before this Court since 1982).
                     17
                           6. Disgorgement is therefore appropriate.
                    18
                                                                 Respectfully submitted by,
                     19

                    20

                     21       Date: 29 Oct. 2020
                                                                 _________________________
                    22                                           Adam D. Dolce
                    23                                           NONPROFIT LEGAL SERVICES, INC.
                                                                 414 Yale Avenue, Suite B
                    24                                           Claremont CA 91711
                                                                 Telephone: 909-542-9030
                    25                                           FAX: 909-992-3554
                    26                                           Email(s): thenonprofitlawfirm@gmail.com;
                                                                 adam@dolcelegal.com
                    27
                                                                 Attorney for Kenya Ruiz
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               3
     (909) 293-8449
                             DEBTOR KENYA RUIZ’S NOTICE OF AND MOTION TO DISGORGE ATTORNEY FEES AND COSTS
                                                           IN RE KENYA RUIZ
Case 2:09-bk-26198-BR   Doc 51 Filed 10/29/20 Entered 10/29/20 07:36:48   Desc
                         Main Document    Page 4 of 4
